Case 3:17-cr-00051-PGS Document 343-1 Filed 07/25/20 Page 1 of 12 PageID: 5182




                       ATTACHMENT A
Case 3:17-cr-00051-PGS Document 343-1 Filed 07/25/20 Page 2 of 12 PageID: 5183




                               FCI FORT DIX
                           HEALTH SERVICES UNIT
                        ADMISSION AND ORIENTATION
                                Lesson Plan
                          Updated November, 2016




                          HSU A&O Lesson Plan page 1
Case 3:17-cr-00051-PGS Document 343-1 Filed 07/25/20 Page 3 of 12 PageID: 5184




                           TABLE OF CONTENT

      GENERAL GUIDELINE............................................: A&O ... 3

      A.    LESSON STRATEGY........................................: A&O ... 3

      B.    COURSE OBJECTIVES......................................: A&O ... 3

      C.    LESSON PLAN............................................: A&O ... 4

      D.    TEACHING PLAN..........................................: A&O ... 4

      PURPOSE......................................................: A&O ... 4

      SCOPE........................................................: A&O ... 4

      SERVICES.....................................................: A&O ... 5

      SICK CALL APPOINTMENTS.......................................: A&O ... 5

      EMERGENCY MEDICAL TREATMENT..................................: A&O ... 5

      EVENING, WEEKEND, HOLIDAY SCHEDULE...........................: A&O ... 6

      MEDICATIONS - PILL LINES.....................................: A&O ... 6

      DENTAL EXAMINATIONS..........................................: A&O ... 6

      PHYSICALS....................................................: A&O ... 6

      UNAUTHORIZED VISITS..........................................: A&O ... 6

      CALL-OUTS....................................................: A&O ... 7

      PREA.........................................................: A&O ... 7

      Complaints...................................................: A&O ... 7

      Rights and Responsibilities..................................: A&O ... 7

      General Discussion...........................................: A&O .. 10




                          HSU A&O Lesson Plan page 2
Case 3:17-cr-00051-PGS Document 343-1 Filed 07/25/20 Page 4 of 12 PageID: 5185




1.    GENERAL GUIDELINE

      A.    LESSON STRATEGY

            During Admission and Orientation, new commitments are
            provided with guidelines on how to acquire
            medical/dental attention. The information is presented
            verbally by a member of the medical staff designated by
            the Health Services Administrator. The information
            necessary for admission and orientation to medical
            services at this institution is also provided in the
            "Inmate Handbook".

            1.    The manner in which health care services are
                  acquired will be clearly described to the new
                  commitments in order that they may have access to
                  those services.

            2.    New commitments will become aware of the formal
                  structure as it is designed for the provision of
                  medical services equally to all inmates.

            3.   All inmates will be made aware that all inmates
            who wish to attend sick call are permitted to do so.

      B.    COURSE OBJECTIVES

            1.    Inmates will be advised of their right to access
                  to medical care.

            2.    Inmates will be informed of the ways to acquire
                  medical attention and dental care through sick
                  call to include Co-payments.

            3.    Inmates will be advised of the way to obtain
                  optometric attention.

            4.    Inmates will be informed of the availability of
                  emergency medical care.
                          HSU A&O Lesson Plan page 3
Case 3:17-cr-00051-PGS Document 343-1 Filed 07/25/20 Page 5 of 12 PageID: 5186



            5.    Inmates will be informed of what they are to do in
                  the event that they are injured.

            6.    Inmates will be advised of the procedure r
                  regarding the dispensing of medication at the
                  pharmacy pill lines.


      C.    LESSON PLAN

            1.    The right to medical attention.

            2.    Sick call (appointments) and Call out
                  (appointments).

            3.    Dental care.

            4.    Optometric examinations.

            5.    Injuries and medical emergencies.

            6.    Annual physical exams, Biennial exams and pre-
                  release exams.

            7.    Health Services Administration.

            8.    Medical staff.

            9.    Infectious disease (HIV-AIDS) and other infectious
                  disease; (Hepatitis & Tuberculosis).


      D.    TEACHING PLAN

            1.    Lecture.

            2.    Question and answer.

            3.    Inmate handbook.

            4.    Patient's Rights.


2.    PURPOSE

      The purpose of this procedure statement is to delineate, for
      the assigned medical staff member, the types of information

                          HSU A&O Lesson Plan page 4
Case 3:17-cr-00051-PGS Document 343-1 Filed 07/25/20 Page 6 of 12 PageID: 5187



      that must be covered in the A & O presentation at the
      Federal Correctional Institution Fort Dix, NJ.


3.    SCOPE

      Inmates newly designated to FCI, Fort Dix shall attend an A
      & O lecture pertaining to Medical and Dental Services by an
      assigned medical staff member, to inform new commitments and
      transferee's concerning major medical functions, daily
      practices, and program availability.      Also, at this
      gathering, the most recent of a series of informative AIDS
      videos will be shown.


4.    SERVICES

      Primarily medical, dental and psychiatric services, are
      rendered on an outpatient basis

      In addition to the full time staff which consists of
      Physicians, Mid-level Practitioners, Administrators,
      Dentists and ancillary staff support services are contracted
      which includes Optometry, Surgery, Psychiatry, Urology,
      Orthopedics, Podiatry, Dietary, Cardiology, Radiology and
      Laboratory services.

      In addition, support services are contracted. e.g.
      Ophthalmology, Optometry, Orthopedics, Radiology, and
      Internal Medicine.

      Community hospitalization is available for those requiring
      services beyond the limitations of the Health Services Unit.


5.    SICK CALL APPOINTMENTS

      Inmates who wish routine medical or mental health care will
      be present in Health Services between the hours of 6:10 am -
      6:40 am on Monday, Tuesday, Thursday and Friday. Note:
      Wednesdays are set aside to perform physical examinations.
      Appointment times will be prioritized according to severity
      of each medical problem. Inmates who arrive in Health
      Services be triaged and placed on the call-out for an
      appointment. Dental sick-call will be triaged during the
      same time period. Requests for routine dental care will be
      scheduled upon receipt of a cop-out from the inmate.

                          HSU A&O Lesson Plan page 5
Case 3:17-cr-00051-PGS Document 343-1 Filed 07/25/20 Page 7 of 12 PageID: 5188




6.    EMERGENCY MEDICAL TREATMENT

      Inmates who become ill after sick call appointment sign-up
      must request the detail supervisor or unit officer to call
      the medical department for assistance. Emergencies or
      injuries will be handled as they occur. Outside emergency
      medical care is available for those cases beyond the scope
      of the Institution Health Services Unit.


7.    EVENING, WEEKEND, HOLIDAY SCHEDULE

      Evenings, weekends and holidays are for the treatment of
      acute medical problems only. At least one of the medical
      staff is on duty or on-call 24 hours a day, 7 days a week.


8.    MEDICATIONS - PILL LINES

      Pill Line will be open at the following approximate times:

            6:05 am - 6:15 am (Insulin only)
            6:15 am - 7:00 am
            11:30 pm – 12:30 pm including self-carry med pick-up
            5:00 pm (Insulin only)
            5:15 pm – 7:00 pm

      Pill line times may vary and may be adjusted to allow
      inmates necessary access to Pill Lines.


9.    DENTAL EXAMINATIONS

      Emergency dental appointments will be given during the
      regular morning sick-call sign-up. For dental emergencies
      outside regular sick call, the detail supervisor or unit
      officer must contact the Dental Department for assistance.

      Routine dental care should be requested by way of an
      institution cop-out.


10.   PHYSICALS

      Inmates designated to Fort Dix will be given a medical
      screening during their in processing. Complete History and
                          HSU A&O Lesson Plan page 6
Case 3:17-cr-00051-PGS Document 343-1 Filed 07/25/20 Page 8 of 12 PageID: 5189



      Physicals for new commitments will be performed during the
      first two 14 days at FCI, Fort Dix.


11.   UNAUTHORIZED VISITS

      Inmates are not permitted in the Health Services area unless
      they are called in for an appointment or are assigned to the
      Health Services detail.   Inmate work details are not
      allowed in the Health Services Unit without direct
      supervision. Inmates must be fully dressed when in the
      Health Services Unit.


12.   CALL-OUTS.

      It is imperative that you watch the call-outs daily so that
      you do not miss any scheduled examinations/procedures.
      Failure to attend a call-out could result in an incident
      report.

13.   PREA

      There is a zero tolerance policy for sexual harassment,
      abuse and assault. Inmates have several ways to report
      including notifying any staff member, filing an
      administrative remedy, sending an electronic message to
      Department of Justice via TruLincs or a written letter to
      Department of Justice. Detailed information is posted
      throughout the institution, including your housing unit.

14.   Resolution of Complaints

      Inmates have the right to utilize the Administrative Remedy
      process to formally address any healthcare related
      complaints or issues. However, we encourage inmates to first
      attempt informal resolution of any complaints prior to
      submitting a Request for Administrative Remedy. This can be
      done be speaking to Health Services Administrative Staff at
      Main Line or attending one of Health Services Open Houses.

15.   PATIENTS RIGHT

      While in the custody of the Federal Bureau of Prisons you
      have the right to receive health care in a manner that
      recognizes your basic human rights, and you also accept the
      responsibility to respect the basic human rights of your
                          HSU A&O Lesson Plan page 7
Case 3:17-cr-00051-PGS Document 343-1 Filed 07/25/20 Page 9 of 12 PageID: 5190



      health care providers.

      1.   Right -You have the right to health care services, in
           accordance with the procedures of this facility.
           Health services include medical sick call, dental sick
           call and all support services. Normal sick call sign
           up at this facility is held on Monday, Tuesday,
           Thursday, and Friday between 0630 and 0645 hours.
           Emergency health care services are available 24 hours
           each day, and are accessed      by   contacting   the
           correctional   worker responsible for you.

           Responsibility -You have the responsibility to comply
           with the health care policies of this facility. You
           have the responsible to follow recommended treatment
           plans that have been established for you by the
           facility's health care staff, including proper use of
           medications, proper diet, and following the
           instructions o~ your health care provider.

      2.   Right - You have the right to be offered the chance to
            obtain a Living Will (at your own expense), or to
            provide the Bureau of Prisons with Advance Directives
            that would provide the Bureau of Prisons with
            instructions if you are admitted as an inpatient of a
            hospital.

           Responsibility-You have the responsibility to provide
           the Bureau of Prisons with accurate informs- on to
           complete this agreement.

      3.   Right -You have the right to participate in health
           promotion and disease prevention programs, including
           those providing education regarding infectious
           diseases.

           Responsibility-You have the responsibility to maintain
           your health and not to endanger yourself, or others, by
           participating in activity that could result in the
           spreading or catching an infectious disease.

      4.   Right-You have the right to know the name and
            professional status of your health care providers.

           Responsibility-You have the responsibility to respect
           these providers as professionals and follow their
           instructions to maintain and improve your overall

                          HSU A&O Lesson Plan page 8
Case 3:17-cr-00051-PGS Document 343-1 Filed 07/25/20 Page 10 of 12 PageID: 5191



            health.

       5. Right-You have the right to be treated with
            respect, consideration, and dignity.

            Responsibility – You have the responsibility
            to treat staff in the same manner.
       6.   Right - You have the right to be
            provided with information regarding your
            diagnosis, treatment and prognosis.

            Responsibility-You have the responsibility to
            keep this information confidential.

            7.   Right-You have the right to be examined
            in privacy.

            Responsibility-You have the responsibility to
            comply with security procedures.

      8. Right-You have the right to obtain
      copies of certain releasable portions of
      your health record.

            Responsibility-You have the
            responsibility    of being familiar
            with the current policy to obtain
            these records.

      9.    Right - You have the right to
            address any concern regarding your
             health care to any member of
            the institution staff including the
            physicians, the Health Service
            Administrator, the members of your
            Unit Team, and the Warden.

            Responsibility - You have the responsibility
            to address your concerns in the accepted
            format, such as the Inmate Request to Staff
            Member form, open house, or the accepted
            Inmate Grievance Procedures.

       10. Right-You have the right to receive
           prescribed medications and treatments in a
           timely manner, consistent with the
           recommendations of the prescribing health

                           HSU A&O Lesson Plan page 9
Case 3:17-cr-00051-PGS Document 343-1 Filed 07/25/20 Page 11 of 12 PageID: 5192



             care provider.

            Responsibility-You have the responsibility to
            comply with prescribed treatments and follow
            prescriptions orders. You also have the
            responsibility not to provide any other
            person, or accept from any other person,
            medications or other prescribed items.
       11. Right-You have the right to be provided
            healthy and nutritious food. You have the
            right to instruction regarding a healthy
            diet.

             Responsibility-You have the responsibility to
             eat healthy and not abuse or waste food or
             drink.

       12.   Right-You have the right to request a
             routine physical examination, as defined by
             Bureau of Prisons' Policy. (If you are under
             the age of 50, once every two years; if over
             the age of 50, once a year.)

             Responsibility-You have the responsibility to
             notify medical staff that you wish to have an
             examination.

       13.   Rights - You have the right to dental care
             as defined in Bureau of Prisons' Policy
             to include preventative services, emergency
             care and routine care.

             Responsibility-You have the responsibility to
             maintain your oral hygiene and health.

       14.   Right-You have the right to a safe, clean
             and healthy environment, including smoke-free
             living areas.

             Responsibility-You have the responsibility to
             maintain the cleanliness and safety in
             consideration of covers. You have   the
             responsibility   to   follow   smoking
             regulations.

       15.   Right-You have the right to refuse medical
             treatment in accordance with Bureau of

                          HSU A&O Lesson Plan page 10
Case 3:17-cr-00051-PGS Document 343-1 Filed 07/25/20 Page 12 of 12 PageID: 5193



            Prisons' Policy. Refusal of certain
            diagnostic test for infectious diseases can
            result in administrative action against you.
             You have the right to be counseled regarding
            the possible ill effects of re using medical
            treatment.

            Responsibility-You have the responsibility to
            notify health services regarding any ill
            effects that occur as a result of your
            refusal. You also accept the responsibility
            to sign the treatment refusal form.



 15.   GENERAL DISCUSSION

       At the close of the lecture, inmates in attendance are
       allowed to discuss special individual medical problems and
       pertinent Health Services policies not clearly understood
       during the presentation.




                          HSU A&O Lesson Plan page 11
